Title: Committee Report on Letter to Rochambeau, [17? August] 1780
From: Madison, James
To: 



[17? August 1780]

The Committee to whom was referred the letter of the 3d. inst: from le Compte de Rochambeau, report the following answer to be given by the President:
Sir
Congress have recd. with Satisfaction your letter of the 3d inst: which besides exhibiting the zeal of the troops under your command for the service of their allies, and the vigilance of their chief in providing agst. the enterprises of the Enemy, conveys fresh assurances from your illustrious sovereign of his benevolent views towards the United States; assurances which can not fail to make the deepest impression, because they are attended with the most solid proofs of their sincerity.
If any difficulties have retarded a part of the succour generously destined to Co-opperate in the expulsion of the Enemy from these states, or have rendered the preparations on our part less complete than was Intended, We persu[a]de ourselves that sufficient Amends will be made by the vigor of the combined operations, and by the mutual emulation that must be felt by the allied troops, fighting side by side, in a cause so honorable and with an object of such magnitude immediately before them. Under circumstances like these, any impediments, that may arise from the strength or position of the enemy can have no other effect than to increase the Ardor to overcome them.
Should Genl Clinton resume his projected attack on your armament Congress have the highest confidence that the adjacent militia will again evinc[e] their zealous attachment to their friends & brethren as well as that the latter will give equal proof that their intrepid valour which has so often displayed itself against the British arms in Europe is no less formidable when opposed to her ambitious designs against this Country; And that the result will be a happy presage of a successful issue to the campaign: a[s] this must be of a successful issue to the war.
The Citizens of the United States and the French nation, already bound together by the ties of interest, of honor and the most solemn engagements, want nothing to perfect their coalition, but t[he] endearing circumstance of having mutually contributed to acquire for each other the glory of triumphing over a restless and powerful enemy to the rights of Mankind.
With sentiments of the most perfect consideration & respect I have the hono[r] to be your most Obedient & very humble Servant.
S. H. Pt.
